Sam RobiNsoN, Associate Justice, dissenting. The principal issue in this case is whether Officer Orr used more force than necessary in placing Walker under arrest. If the officer did use excessive force, then there arises the question of whether Walker provoked the assault. If so, then such provocation should be considered on the issue of the amount of damages. It will be recalled that the jury verdict is for only $100 actual damages, but $400 punitive damages. In arriving at the verdict, the jury should have had the benefit of all competent, relevant and material evidence offered at the trial shedding light on whether Walker provoked the assault. In my opinion, the proffered testimony of Chief of Police Gene Smith and Officer Glasscock is enlightening and would have been helpful to the jury in arriving at the verdict. The proffered testimony would have shown that at police headquarters a few minutes after Walker was arrested, he cursed Officer Orr with a vile oath. It would have shown Walker’s belligerent attitude and would have shed light on who was the probable aggressor. In determining whether the occurrence at police headquarters is admissible, other evidence should be taken into consideration. Officer Orr, speaking of the arrest, testified: ‘4 Then I told him,4 You are under arrest.’ When I told him he was under arrest, I took him by the left arm with my right hand, started across the street. My intention was going to the call box at 5th and Main. When I took about three steps, he jerked loose and said, ‘I am not going with you anywhere,’ and he was in motion which I thought at the time he was fixing to hit me, so I with my left hand open, I more or less pushed the fellow, I slapped him and pushed him at the same time on the right side of his face. That was to throw him off balance to keep him from hitting me and when he didn’t put up any further fight, I took him by the arm again and took about three steps when his brother-in-law run up from behind me.” Even at the trial of the case Walker showed his belligerent character. He testified: “I told him [meaning Officer Orr] the car wasn’t moving.” And he further testified that even at the time of the trial he would like to hit Officer Orr a few blows. It was shown from the testimony that after Officer Orr placed Walker under arrest, Walker’s wife and his brother-in-law interfered. Officer Orr placed them under arrest. Walker testified that the officer grabbed his wife by the arm, told her that she was under arrest, and Walker added: * * the officer grabbed her by the arm and told her she wasn’t going anywhere, she was under arrest and then I grabbed her by the arm and pushed him away and told him to keep his hands off my wife. ’ ’ Walker further testified: “Q. What did you mean when you told the officer not to put his hands — take his hands off your wife? “A. I meant I probably would have killed him if he laid his hands on and hurt my Avife. “Q. Would you have used the pocket knife? “A. I would have probably used anything at my means to protect my wife. ’ ’ The proffered testimony of Chief Smith and Officer Glasscock was to show the mental attitude of Walker at the time, as shedding light on the question of Avhether Walker provoked the difficulty. In Missouri Pacific R. Co. v. Heard, 185 Ark. 1055, 1062, 50 S. W. 2d 971, this Court said: “Where there are no circumstances Avhich tend to mitigate or excuse insulting and profane language to another, malice will be implied, * * The rationale of this statement is that circumstances may mitigate exemplary damages. Certainly, if Officer Orr, without fault or carelessness on his part, believed he Avas about to be struck by Walker, and acting on such belief, struck Walker, such action on Orr’s part would not be without mitigating circumstances. The proffered testimony of Chief Smith and Officer Glasscock, if admitted in evi-. dence, Avould have had a tendency to show Walker’s belligerent character and attitude at the time of his arrest, and would have aided the jury in determining whether there were mitigating circumstances in connection with Officer Orr’s action in striking "Walker. In 15 Am. Jur. 794, it is said: “Since exemplary damages are given only by way of punishment to an evil doer, all circumstances tending to prove that the defendant was without evil design, or though such design is admitted, to mitigate its existence are admissible in evidence, either to show that punitive damages should not be allowed, or if allowed, that they should be more restricted than if he had acted without provocation and in the absence of mitigating circumstances. ’ ’ In my opinion the proffered testimony should have been admitted in evidence, and the case should be reversed because the evidence was excluded.